DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remarks filed on 5/26/2022. The amendments
filed on 5/26/2022 have been entered. Accordingly, claims 1, 4-5, 7-10, 13-14, and 16-23 remain pending. Claims 2-3, 6, 11-12 and 15 are cancelled and therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b). Rejections to claims 2-3, 6, 11-12 and 15 have been withdrawn in light of the applicant’s cancellation of these claims.
	After review of the applicant’s remarks and amendments to the claims, examiner agrees with the amendments and the objections to the claims have been
withdrawn.
	After review of the amendment to claims 1-18 and 19, examiner agrees with the applicants remarks and the 35 USC § 101 rejection has been withdrawn.
	After review of the amendments to claims 1, 4-5, 7-10, 13-14 and 16-19 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the prior rejection has been withdrawn. Please see Response to Arguments section below.
	
	The following grounds of rejection are made in view of the following: new amendments provided by applicant and attached remarks, different interpretation of the previously applied references, and newly added claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "a predetermined fourth threshold value".  There is insufficient antecedent basis for this limitation in the claim. Specifically, one with ordinary skill in the art would be unaware what the fourth threshold value is referring to. There is no recitation in the claim of a “first”, “second”, or “third” thresholds that would logically precede the recitation of a fourth threshold. The recitation of other valued “thresholds” in applicant’s other claims (e.g. claim 1, claim 7, etc.) do not further limit independent claim 20. Hence, claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out the invention. For the purposes of examination any threshold value will be considered within the scope of the broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7-10, 13-14, 16-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al (US2013/0041250 A1, 2013-02-14) (hereinafter “Pelissier”) in view Toji et al (US9357980 B2, 2016-06-07; note that citations reference the related application US2014/0031690 A1, 2014-01-30) (hereinafter “Toji”), and further in view of Vajinepalli et al (US2014/0343431 A1, 2014-11-20) (hereinafter “Vajinepalli”).
	Regarding claim 1, Pelissier teaches an ultrasound diagnostic apparatus (“An ultrasound system for use in targeting a blood vessel” [clm 29]) comprising: 
	an ultrasound probe attached to a motion sensor (“Ultrasound probe 12” [0021], figs. 1-3 and assoc par; “insertable instrument 19 and probe 12 are each associated with sensors (not shown), and position base unit 17 is operable to determine the locations of the sensors in space.” [0028]; sensors associated with the probe 12 (i.e. an attached motion sensor) are used to detect the position of the probe in space [0028]);
	a processor (“Controller 11” [0022], fig. 1 and assoc par); and 
	a discrimination result memory (“memory 15.” [0023], fig. 1 and assoc par), wherein 
	the processor is configured to 
		acquire an ultrasound image sequentially by transmitting an ultrasound beam toward a subject from an ultrasound probe (“Ultrasound probe 12 emits ultrasound pulses into the body of patient P.” [0021]; “Controller 11 may be configured to process ultrasound data to generate B-mode or other images derived from the ultrasound data.” [0023]; processor receives data derived from ultrasound pulses (i.e. sequential transmission of ultrasound) and generates an image therefrom), 
		detect a blood vessel included in the acquired ultrasound image (“Ultrasound image 23 may depict one or more anatomical structures, such as blood vessels, for example,” [0029], [clm 29], figs. 2-7 and assoc par; the system is able to target blood vessels obtained via ultrasound imaging),
		discriminate whether the detected blood vessel is a vein or an artery (“the controller is configured to: determine whether the determined flow characteristic value is consistent with one of an artery and a vein,” [clm 41], fig. 1 and assoc par; the controller can determine blood vessel type based on blood flow characteristics of the detected vessel [0018]-[0032]),
		calculate a movement amount of the ultrasound probe based on a value measured by the motion sensor (“probe 12 are each associated with sensors (not shown), and position base unit 17 is operable to determine the locations of the sensors in space.” [0028], figs. 2, 5 and assoc par; position base unit 17 communicates the position of the sensors and probe to the controller [0028]-[0031]), and 
		decide the calculated movement amount of the ultrasound probe (“the intersection of the trajectory and the plane moves due to unsteadiness of the hand(s) holding the probe and/or instrument” [0047]; “The steadiness of the intersection may be determined based on various indicators of movement of the intersection, such as: the maximum distance between any two locations of the intersection over a pre-determined time period” [0051]-[0056], figs. 5-6 and assoc par.; the intersection has a steadiness threshold that is dependent upon the movement of the ultrasound probe),
	the discrimination result memory is configured to hold a latest discrimination result (“Controller 11 may be configured to store data representative of signals acquired by probe 12 in memory 15.” [0023]; data representative of signals interpreted to include determined result of blood vessel), and 
	the processor is further configured to 
		determine a case where the calculated movement amount of the ultrasound probe is equal to or smaller than a predetermined first threshold value, and does not update the discrimination result and maintains the latest discrimination result in discrimination result memory (“the intersection of the trajectory and the plane moves due to unsteadiness of the hand(s) holding the probe and/or instrument” [0047]; “The steadiness of the intersection may be determined based on various indicators of movement of the intersection, such as: the maximum distance between any two locations of the intersection over a pre-determined time period” [0051]-[0056], figs. 5-6 and assoc par.; there is no change in the discrimination result that is stored in memory after intersection steadiness threshold is met [see fig. 5 reproduced below]), and 		determine a case where a state in which the calculated movement amount of the ultrasound probe is equal to or smaller than the first threshold value continues for a predetermined time (“The steadiness of the intersection may be determined based on various indicators of movement of the intersection, such as: the maximum distance between any two locations of the intersection over a pre-determined time period” [0052], fig. 5 and assoc par; “Step 54 may comprise fixing the sample volume at the location of the intersection when step 54 is entered, at an average of the location of the intersection over the pre-determined time period during which at least threshold steadiness was observed in step 52” [0058]; intersection steadiness may be derived from the probe position over a predetermined period of time [0052] [see fig. 5 reproduced below]), 

    PNG
    media_image1.png
    432
    606
    media_image1.png
    Greyscale

Intersection of blood vessel and ultrasound image is assessed using motion threshold of the probe (Pelissier fig. 5)
	but Pelissier fails to explicitly teach updating discrimination of the ultrasound image after a period of time of calculated movement of the ultrasound probe within the first threshold.
	However, in the same field of endeavor, Toji teaches an ultrasound diagnostic apparatus (“ultrasound diagnostic apparatus” [clm 1], fig. 2 and assoc par.) comprising:
	an ultrasound probe and a processor (“The examiner sequentially obtains ultrasound images by moving the ultrasound probe.” [0035]; “probe 101” [0079]-[0080], figs. 2, 7-8, 10 and assoc par; “The control unit 102 controls the respective processing units included in the ultrasound diagnostic apparatus 150.” [0081], [clm 1], figs. 2, 7-8 and assoc par.) and a discrimination result memory (“The ultrasound diagnostic apparatus 150 shown in FIG. 2 includes: a control unit 102, … and a data storage unit 110.” [0079]), and
	deciding whether discrimination will be updated with respect to the ultrasound image of a current frame based on the calculated movement amount of the ultrasound probe (“A blood vessel extraction method … determining whether or not the blood flow region corresponds to the target blood vessel, by analyzing the blood flow information generated in the generating of blood flow information” [0062], figs. 4-5 and assoc par.; “ultrasound diagnostic apparatus 151 according to this embodiment obtains the position and orientation information of the probe to remove the effect of movement of the probe.” [0123]; discrimination is executed based on “movement of the probe” in order to eliminate the effect of the probes movement), wherein
	the processor is further configured to 
		in a case where the calculated movement amount of the ultrasound probe is equal to or smaller than a predetermined first threshold value (“the blood flow region determination unit is configured to (i) collectively extract, as a group of blood flow regions, from among the arranged blood flow regions, blood flow regions that are separated from one another by a distance no greater than a threshold value, and (ii) perform the determination on a blood flow region included in the extracted group of blood flow regions, based on an attribute of the extracted group of blood flow regions” [0034], [clm 3]; the processor can distinguish a threshold value for probe movement, beyond which it will not capture an ultrasound image [0033]-[0036], [0099]), 
			decide that discrimination will not be updated with respect to the ultrasound image of the current frame (“the blood flow region determination unit is configured to … (ii) perform the determination on a blood flow region included in the extracted group of blood flow regions, based on an attribute of the extracted group of blood flow regions” [0034]; “ultrasound diagnostic apparatus 151 according to this embodiment obtains the position and orientation information of the probe to remove the effect of movement of the probe.” [0123]; the system does not apply blood flow determination outside of the threshold for that image frame for a group of frames), and 
			maintain the latest discrimination result held in the discrimination result memory (“The data storage unit 110 stores the B-mode image 202 generated by the B-mode image generation unit 104, the blood flow image 203 generated by the blood flow image generation unit 105, and the blood vessel contour 206 generated by the blood vessel contour extraction unit 108.” [0091]; blood flow image and blood flow contour indicate the blood vessel determination and are stored in memory [see fig. 5 reproduced below]), and 

    PNG
    media_image2.png
    670
    269
    media_image2.png
    Greyscale

The ultrasound frames are obtained and blood vessels identified within the frames (Toji fig. 5)
	in a case where a movement amount is equal to or smaller than the threshold value continues for a predetermined time (“the blood flow region determination unit 106 focuses on a past frame obtained within one second from the obtainment of the certain frame. The blood flow region determination unit 106 assigns, to the focused blood flow point, a number same as the blood flow group number assigned to the past blood flow point, if a blood flow point, which is within a distance equivalent to 10 mm in a coordinate value with respect to the focused blood flow point, exists in the focused frame.” [0099], fig. 5 and assoc par; “obtains the position and orientation information of the probe to remove the effect of movement of the probe. Then, the three-dimensional blood flow information is generated based on the obtained position and orientation information.” [0123]; the movement of the probe can be accounted for during analysis of the image frames, and movement of blood flow points is assessed based on proximity thresholds (e.g. 10 mm distance) between frames within a predetermined time (e.g. 1 second) [0095]-[0123]),
	discriminate whether the blood vessel in the ultrasound image of the current frame is a vein or an artery (“Use of such a feature enables the blood flow region determination unit 106 to extract the target blood vessel more appropriately, when an artery and a vein are meant to be distinguished.” [0106]; the region determination unit can distinguish between an artery and a vein [0106]), and
	update the latest discrimination result held in the discrimination result memory based on the discrimination result (“The data storage unit 110 stores the B-mode image 202 generated by the B-mode image generation unit 104, the blood flow image 203 generated by the blood flow image generation unit 105, and the blood vessel contour 206 generated by the blood vessel contour extraction unit 108.” [0091], figs. 2-3, 5, 8-9 and assoc par; ultrasound image frames are stored in memory after blood vessel is distinguished in order to reconstruct a 3D model of the blood vessel [see fig. 5 reproduced above]),
	but Toji fails to explicitly teach deciding that discrimination will be updated with respect to the ultrasound image of the current frame after the calculated movement amount of the ultrasound probe is equal to or smaller than the first threshold value for a predetermined time. Applicant should be aware that Toji does teach the system accounts for the passage of time, and can distinguish frames within a period of time from one another (“the blood flow region determination unit 106 focuses on a past frame obtained within one second from the obtainment of the certain frame” [0099]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus monitoring probe movement as taught by Pelissier with the frame analysis taught by Toji, because in some medical procedures, it is important to know that the blood vessel in which an object is inserted is one or the other of a vein and an artery. However, it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). Using such an ultrasound diagnostic apparatus one would be able to detect the blood vessel of interest more accurately (Toji [0031]).
	Further regarding claim 1, in the same field of endeavor, Vajinepalli teaches an ultrasonic diagnostic apparatus (“FIG. 1 depicts, …, an ultrasound probe 100 and a volume or “volume of interest” 106 containing blood vessels” [0046], [clm 1], fig. 1 and assoc par), comprising 
	an ultrasound probe (“probe 100” fig. 1), processor (“A single processor or other unit may fulfill the functions of several items recited in the claims.” [0093]), and discrimination result memory (“A computer program can be stored momentarily, temporarily or for a longer period of time on a suitable computer-readable medium, such as … register memory, processor cache and RAM.” [0092]), wherein the processor is further configured to
		in a case where a state in which the calculated movement amount of the ultrasound probe remains within a threshold value for a predetermined time (“Step S315, which can be performed before or after step S310, is to compute the time span in seconds of the spectrogram…if, on the other hand, the time span meets the spectrogram size threshold (step S320), query is made as to whether the number of significant peaks computed in step S310 is greater or equal to a peak counting threshold (step S330).” [0069], fig. 3 and assoc par; “Directly from the ultrasound, an average reflective index estimation is made for the tissue around the probe 100. This index is compared to a pre-defined reflection index list to determine the position of the probe 100 on the mother's body.” [0072]; the ultrasound probe position is monitored and must remain in correct orientation for the spectrogram, apparatus recognizes a time span elapses and determines the image can be discriminated [0004], [0069]-[0072]),
			decide that discrimination will be updated with respect to the ultrasound image of the current frame, and discriminate whether the blood vessel in the ultrasound image of the current frame is a vein or an artery (“a device is configured for interrogating a blood vessel to derive flow characteristics of the vessel and for, …, anatomically identifying the vessel” [0016]; “query is made as to whether the number of significant peaks computed in step S310 is greater or equal to a peak counting threshold (step S330). If the number is less than the peak counting threshold (step S330), the vessel 108-112 is determined to be a vein (step S335).” [0069], fig. 3 and assoc par; after a time span elapses the system performs a query and subsequent processing (i.e. discrimination) that distinguishes the blood vessel as either a vein or an artery [0069]-[0075]), and 
			update the latest discrimination result held in the discrimination result memory based on the discrimination result (“A computer program can be stored momentarily, temporarily or for a longer period of time on a suitable computer-readable medium, such as an optical storage medium or a solid-state medium. Such a medium is non-transitory only in the sense of not being a transitory, propagating signal, but includes other forms of computer-readable media such as register memory, processor cache and RAM.” [0092]; newly obtained information may be retained in storage and re-accessed [0080], [0089]-[0093]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus taught by the modified combination of references above (Pelissier in view of Toji), and to further implement a discrimination step that accounts for the passage of time as taught by Vajinepalli. In some medical procedures, it is important to know that the blood vessel in which an object is inserted is one or the other of a vein and an artery. However, it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). Modifying the apparatus as claimed advantageously does not rely on display of medical images to reach a diagnosis and instead features an array composed of fewer transducer elements and therefore fewer channels. Furthermore, the cost of production is low, and reliability is maintained. Automatic operation also tends to reduce examination time, thereby relieving workload, and making the examination more convenient (Vajinepalli [0054]).
	Regarding claim 4, Pelissier and Toji in view of Vajinepalli teach the ultrasound diagnostic apparatus according to claim 1.
	Pelissier further teaches the processor is configured to determine a case where the calculated movement amount of the ultrasound probe is equal to or smaller than a first threshold value and larger than a second threshold value that is smaller than the first threshold value (“determining whether the intersection of a trajectory of an insertable instrument with a plane has greater than a first threshold steadiness… Step 56 comprises determining whether the intersection has greater than a second threshold steadiness.” [0052]-[0059]; “the first threshold steadiness and second threshold steadiness may be the same or different. In some embodiments, the second threshold steadiness is less than the first threshold steadiness” [0060]; a first and second threshold steadiness may be selected to be different, flowchart identifies the case where steadiness is greater than one threshold and less than another threshold [0052]-[0060] [see fig. 5 reproduced below]),

    PNG
    media_image3.png
    432
    606
    media_image3.png
    Greyscale

Intersection steadiness between two thresholds (Pelissier fig. 5, annotated)
	but Pelissier fails to explicitly teach tracking a position of the blood vessel from discrimination frame to current frame.
	However, in the same field of endeavor, Toji teaches further teaches the processor is further configured to, 
	in a case where the calculated movement amount is equal to or smaller than the first threshold value and larger than a second threshold value that is smaller than the first threshold value (“a distance equivalent to 10 mm in a coordinate value with respect to the focused blood flow point … the above-described “1 second” and “10 mm” are merely exemplary specific numerical values and may be a different time and a different length, respectively” [0099], fig. 5 and assoc par; exemplary distance values may be different lengths, interpreted as the distance can be modified to satisfy thresholds (e.g. a second threshold distance greater than zero and first threshold less than 15 mm) in order to associate the blood flow groups [see claim 1 rejection above]), 
		track a position of the blood vessel in the ultrasound image from the frame in which the latest discrimination is executed to the current frame (“the blood flow region determination unit 106 can extract, as the blood flow region of the target blood vessel, the blood flow points belonging to the blood flow groups” [0103], fig. 5 and assoc par; blood flow regions are tracked from frame to frame to construct the blood vessel [see fig. 5 reproduced below]), and

    PNG
    media_image4.png
    742
    588
    media_image4.png
    Greyscale

The blood flow points are compiled into vessels (arrows) by tracking the points from frame to frame, using multiple thresholds to distinguish the blood flow groups (Toji fig. 5, annotated)
		maintain the latest discrimination result held in the discrimination result memory (“The data storage unit 110 stores the B-mode image 202…the blood flow image 203…and the blood vessel contour 206” [0023]; [see claim 1 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with tracking and discrimination thresholds as taught by Toji, because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). With such a device, one would be able to correctly trace the contour of a target blood vessel based on blood flow regions stored in frames (Toji [0112]-[0116]). Furthermore, blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0107]).
	Regarding claim 5, Pelissier and Toji in view of Vajinepalli teach the ultrasound diagnostic apparatus according to claim 1.
	Pelissier further teaches the movement of the ultrasound probe ([see claim 1, 4 rejections]), but Pelissier fails to explicitly teach 
	Toji further teaches the processor is configured to, in a case where the calculated movement amount is larger than the first threshold value (“distance” can be selected to satisfy the claimed threshold [0099]; [see claim 1, 4 rejections]), 
		decide that discrimination will be updated with respect to the ultrasound image of the current frame (“blood flow region determination unit 106 assigns, to the focused blood flow point, a new blood flow group number which has not been assigned before.” [0099]; a new number is assigned if the point lies outside the distance [0099]),
		discriminate whether the blood vessel in the ultrasound image of the current frame is a vein or an artery (“a new blood flow group number which has not been assigned before.” [0099], figs. 7-8 and assoc par; “new blood flow group number” may be either a vein or an artery [see claim 1 rejection]), and 
		update the latest discrimination result held in the discrimination result memory based on the discrimination result (“data storage unit” [0079], fig. 5 and assoc par.; “data storage unit” is interpreted as updating to store discrimination result [see claim 3 rejection).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the discrimination thresholds as taught by Toji because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). With such a device, one would be able to correctly trace the contour of a target blood vessel based on blood flow regions stored in frames (Toji [0112]-[0116]). Furthermore, blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0107]).
	Regarding claim 7, Pelissier and Toji in view of Vajinepalli teach the ultrasound diagnostic apparatus according to claim 1.
	Pelissier further teaches the movement of the probe,
	Toji further teaches the processor is further configured to update discrimination on whether the blood vessel in the ultrasound image of the current frame is a vein or an artery after the calculated movement amount becomes equal to or smaller than a third threshold value that is smaller than the first threshold value (“extracts the blood flow region 204” [0095], fig. 5 and assoc par; “The blood flow image 203 may include a small region (a region having a small area)” [0096]; “Generally, an artery has a larger change in a blood vessel diameter, and thus has a feature that the change in the blood flow area is large. Use of such a feature enables the blood flow region determination unit 106 to extract the target blood vessel more appropriately, when an artery and a vein are meant to be distinguished.” [0106]; the small region is a third threshold that is isolated from larger region [0096]-[0106] [see claim 5 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the discrimination thresholds as taught by Toji because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). Such a feature enables the apparatus to extract the target blood vessel more effectively, and blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0106]-[0107]).
	Regarding claim 8, Pelissier and Toji in view of Vajinepalli teach the ultrasound diagnostic apparatus according to claim 1.
	Pelissier further teaches comprising: a display device that displays the acquired ultrasound image and the discrimination result held in the discrimination result memory (“display 13” [0020], fig. 1 and assoc par.; “comprising displaying the ultrasound image on a display and wherein displaying an indicator based on the flow characteristic value comprises displaying the indicator on the display” [clm 19]; “An indicator may be operated to indicate to a user when the trajectory will intersect an artery (or a vein, as desired)” [0018]; the discrimination result interpreted as the indication of the artery or vein intersection held in the discrimination result memory [see fig. 1 and assoc par.]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the display as taught by Pelissier because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). With such a device, one would be able to correctly trace the contour of a target blood vessel based on blood flow regions stored in frames (Toji [0112]-[0116]). Furthermore, blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0107]).
	Regarding claim 9, Pelissier and Toji in view of Vajinepalli teach the ultrasound diagnostic apparatus according to
	Pelissier further teaches the calculated movement amount of the ultrasound probe includes at least one of a moving speed of the ultrasound probe in parallel movement, a change amount in a movement direction of the ultrasound probe, or an angular velocity of the ultrasound probe in rotational movement (“Position base unit 17 and/or controller 11 is configured to determine the positions and orientations of probe 12 and insertable instrument 19 (and/or portions thereof) relative to one another based on the sensed locations of the sensors in space” [0028]; locations of the sensors in space is the detection of a change amount in a movement direction of the probe).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the calculated movement amounts as taught by Pelissier because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). Such a system allows the ultrasound probe to be guided, further allowing an inexperienced user to operate such a system to locate a blood vessel of interest (Pelissier [0018]).
	Regarding claim 10, Pelissier and Toji in view of Vajinepalli teach the ultrasound diagnostic apparatus according to claim 1.
	Pelissier further teaches the motion sensor consists of at least one of an acceleration sensor, a gyro sensor, a magnetic sensor, or a position sensor of a global positioning system (“position sensor” [0102] of a position sensor system (i.e. global positioning system) [0028]; “position sensor system” comprising “base unit 17” is capable of determining positions and orientations of probe using locations of sensors in space [0028], [clm 29], fig. 1 and assoc par.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the motion sensors as taught by Pelissier because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). Such a system allows the ultrasound probe to be guided, further allowing an inexperienced user to operate such a system to locate a blood vessel of interest (Pelissier [0018]).
	Regarding claim 17, Pelissier and Toji in view of Vajinepalli teach the ultrasound diagnostic apparatus according to claim 1.
	Pelissier further teaches a  display device that displays the acquired ultrasound image and the discrimination result held in the discrimination result memory (“comprising displaying the ultrasound image on a display and wherein displaying an indicator based on the flow characteristic value comprises displaying the indicator on the display” (clm 19) and “An indicator may be operated to indicate to a user when the trajectory will intersect an artery (or a vein, as desired)” [0018]; see claim 8 rejection) held in the discrimination result memory (“memory 15” fig. 1 and associated par.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the display as taught by Pelissier because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). With such a device, one would be able to correctly trace the contour of a target blood vessel based on blood flow regions stored in frames (Toji [0112]-[0116]). Furthermore, blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0107]).  
	Regarding claim 18, Pelissier and Toji in view of Vajinepalli teach the ultrasound diagnostic apparatus according to claim 1.
	Pelissier further teaches a receiving circuit that receives an ultrasound echo in the subject by the ultrasound probe and generates a received signal (“ultrasound probe 12” and “probe 36” [figs. 1-3 and assoc par.]); “Controller 11 may comprise one or more central processing units (CPUs), … application specific integrated circuits, logic circuits, or any combination thereof, or any other suitable processing unit(s) comprising hardware and/or software capable of functioning as described herein.” [0022]; “the controller is configured to … acquire ultrasound data for a plane within a body” [clm 29]; “Controller 11 may be configured to process ultrasound data to generate B-mode or other images derived from the ultrasound data.” [0023]; the “controller” comprised of “circuits” receives the signals from the probe, and the “application specific integrated circuits” are analogous to the receiving circuit and capable of performing the same functions [0022]-[0023]), wherein 	the processor is further configured to generate a Doppler signal based on the received signal generated by the receiving circuit (“controller” is configured to “cause the ultrasound transducer to acquire Doppler ultrasound data” [clm 29], [0023]), and discriminate whether the blood vessel is a vein or an artery based on the generated Doppler signal (“indicator of flow characteristics in the target sample volume via the user interface, the indicator based on the Doppler ultrasound data” [clm 29]; the indicator can distinguish arteries and veins [0018], [see claim 8, 17 rejections]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the circuits taught by Pelissier because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). Such a system allows the ultrasound probe to be guided, further allowing an inexperienced user to operate such a system to locate a blood vessel of interest (Pelissier [0018]).
	Regarding claim 19, Pelissier teaches a method of controlling an ultrasound diagnostic apparatus (“method comprising: acquiring ultrasound data for a plane within a body” [clm 1]; “ultrasound system 10” [0018], [clm 1, 29], fig. 1 and assoc par.), the method comprising: 
	acquiring an ultrasound image sequentially by transmitting an ultrasound beam toward a subject from an ultrasound probe that is attached to a motion sensor (“insertable instrument 19 and probe 12 are each associated with sensors (not shown), and position base unit 17 is operable to determine the locations of the sensors in space.” [0028]; “An ultrasound probe 36 transmits a series of ultrasound pulses along a scan line 37” [0033]; [see claim 1 rejection]); 
	detecting a blood vessel included in the acquired ultrasound image (“A method for targeting a blood vessel” [clm 1]); discriminating whether the detected blood vessel is a vein or an artery (“determining whether the determined flow characteristic value is consistent with one of an artery and a vein” [clm 13]); 
	calculating a movement amount of the ultrasound probe based on a value measured by the motion sensor (“probe 12 are each associated with sensors (not shown), and position base unit 17 is operable to determine the locations of the sensors in space.” [0028], figs. 2, 5 and assoc par; [see claim 1 rejection]); and 
	deciding the calculated movement amount of the ultrasound probe (“the intersection of the trajectory and the plane moves due to unsteadiness of the hand(s) holding the probe and/or instrument” [0047]; “The steadiness of the intersection may be determined based on various indicators of movement of the intersection, such as: the maximum distance between any two locations of the intersection over a pre-determined time period” [0051]-[0056], figs. 5-6 and assoc par.; intersection has a steadiness threshold dependent upon the movement of the ultrasound probe),
	determine a case where the calculated movement amount of the ultrasound probe is equal to or smaller than a predetermined first threshold value, and does not update the discrimination result and maintains the latest discrimination result in discrimination result memory (“the intersection of the trajectory and the plane moves due to unsteadiness of the hand(s) holding the probe and/or instrument” [0047]; “The steadiness of the intersection may be determined based on various indicators of movement of the intersection, such as: the maximum distance between any two locations of the intersection over a pre-determined time period” [0051]-[0056], figs. 5-6 and assoc par.; there is no change in the discrimination result that is stored in memory after intersection steadiness threshold is met [see fig. 5 reproduced below]), and 		determine a case where a state in which the calculated movement amount of the ultrasound probe is equal to or smaller than the first threshold value continues for a predetermined time (“The steadiness of the intersection may be determined based on various indicators of movement of the intersection, such as: the maximum distance between any two locations of the intersection over a pre-determined time period” [0052], fig. 5 and assoc par; “Step 54 may comprise fixing the sample volume at the location of the intersection when step 54 is entered, at an average of the location of the intersection over the pre-determined time period during which at least threshold steadiness was observed in step 52” [0058]; intersection steadiness may be derived from the probe position over a predetermined period of time [0052] [see fig. 5 reproduced below]),
	but Pelissier fails to explicitly teach updating discrimination of the ultrasound image after a period of time of calculated movement of the ultrasound probe within the first threshold.
	However, in the same field of endeavor, Toji teaches a blood vessel identification method ([clm 18]) comprising a processor configured for deciding whether to update discrimination with respect to the ultrasound image of a current frame based on the calculated movement amount of the ultrasound probe (“A blood vessel extraction method … determining whether or not the blood flow region corresponds to the target blood vessel, by analyzing the blood flow information generated in the generating of blood flow information” [0062], figs. 4-5 and assoc par.; “ultrasound diagnostic apparatus 151 according to this embodiment obtains the position and orientation information of the probe to remove the effect of movement of the probe.” [0123]; [see claim 1 rejection]), wherein 
	in a case where the calculated movement amount of the ultrasound probe is equal to or smaller than a predetermined first threshold value (“the blood flow region determination unit is configured to (i) collectively extract, as a group of blood flow regions, from among the arranged blood flow regions, blood flow regions that are separated from one another by a distance no greater than a threshold value,” [0034], [clm 3]; [see claim 1 rejection]), the method further comprises 
		deciding that discrimination will not be updated with respect to the ultrasound image of the current frame (“the blood flow region determination unit is configured to … (ii) perform the determination on a blood flow region included in the extracted group of blood flow regions, based on an attribute of the extracted group of blood flow regions” [0034]; “ultrasound diagnostic apparatus 151 according to this embodiment obtains the position and orientation information of the probe to remove the effect of movement of the probe.” [0123]; [see claim 1 rejection]), and 
		maintaining the latest discrimination result held in a discrimination result memory (“The data storage unit 110 stores the B-mode image 202 generated by the B-mode image generation unit 104, the blood flow image 203 generated by the blood flow image generation unit 105, and the blood vessel contour 206 generated by the blood vessel contour extraction unit 108.” [0091]; [see claim 1 rejection]), and 
	in a case where a movement amount is equal to or smaller than the threshold value continues for a predetermined time (“the blood flow region determination unit 106 focuses on a past frame obtained within one second from the obtainment of the certain frame. The blood flow region determination unit 106 assigns, to the focused blood flow point, a number same as the blood flow group number assigned to the past blood flow point, if a blood flow point, which is within a distance equivalent to 10 mm in a coordinate value with respect to the focused blood flow point, exists in the focused frame.” [0099], fig. 5 and assoc par; “obtains the position and orientation information of the probe to remove the effect of movement of the probe. Then, the three-dimensional blood flow information is generated based on the obtained position and orientation information.” [0123]; [see claim 1 rejection]),
	discriminating whether the blood vessel in the ultrasound image of the current frame is a vein or an artery (“Use of such a feature enables the blood flow region determination unit 106 to extract the target blood vessel more appropriately, when an artery and a vein are meant to be distinguished.” [0106]), and
	updating the latest discrimination result held in the discrimination result memory based on the discrimination result (“The data storage unit 110 stores the B-mode image 202 generated by the B-mode image generation unit 104, the blood flow image 203 generated by the blood flow image generation unit 105, and the blood vessel contour 206 generated by the blood vessel contour extraction unit 108.” [0091], figs. 2-3, 5, 8-9 and assoc par),
	but Toji fails to explicitly teach deciding that discrimination will be updated with respect to the ultrasound image of the current frame after the movement amount is equal to or smaller than the first threshold value for a predetermined time ([see claim 1 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Pelissier with the frame analysis taught by Toji. In some medical procedures, it is important to know that the blood vessel in which an object is inserted is one or the other of a vein and an artery. However, it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). Using such an ultrasound diagnostic apparatus one would be able to detect the blood vessel of interest more accurately (Toji [0031]).
	Further regarding claim 19, in the same field of endeavor, Vajinepalli teaches a method (“FIG. 3 is a flow chart for anatomically identifying a blood vessel” [0041], fig. 3 and assoc par; [see claim 1 rejection])) wherein a processor is further configured to
	in a case where a state in which the calculated movement amount of the ultrasound probe is equal to or smaller than the first threshold value continues for a predetermined time (“Step S315, which can be performed before or after step S310, is to compute the time span in seconds of the spectrogram…if, on the other hand, the time span meets the spectrogram size threshold (step S320), query is made as to whether the number of significant peaks computed in step S310 is greater or equal to a peak counting threshold (step S330).” [0069], fig. 3 and assoc par; [see claim 1 rejection]), the method further comprises 
		deciding that discrimination will be updated with respect to the ultrasound image of the current frame, discriminating whether the blood vessel in the ultrasound image of the current frame is a vein or an artery (“query is made as to whether the number of significant peaks computed in step S310 is greater or equal to a peak counting threshold (step S330). If the number is less than the peak counting threshold (step S330), the vessel 108-112 is determined to be a vein (step S335).” [0069], fig. 3 and assoc par; [see claim 1 rejection]), and
		updating the latest discrimination result held in the discrimination result memory based on the discrimination result (“A computer program can be stored momentarily, temporarily or for a longer period of time on a suitable computer-readable medium, … such as register memory, processor cache and RAM.” [0092]; [see claim 1 rejection]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the modified combination of references above (Pelissier in view of Toji), and to further implement a discrimination step that accounts for the passage of time as taught by Vajinepalli. In some medical procedures, it is important to know that the blood vessel in which an object is inserted is one or the other of a vein and an artery. However, it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). Modifying the apparatus as claimed advantageously does not rely on display of medical images to reach a diagnosis and instead features an array composed of fewer transducer elements and therefore fewer channels. Furthermore, the cost of production is low, and reliability is maintained. Automatic operation also tends to reduce examination time, thereby relieving workload, and making the examination more convenient (Vajinepalli [0054]). Additionally, the contingent limitations recited by the use of the phrase “in a case” are given their broadest reasonable interpretation. In light of the fact that “a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”, the contingent limitations of the method are not given full patentable weight (see Ex parte Schulhauser, Appeal 2013-007847 PTAB April 28, 2016; MPEP 2111.04 section II).
	Regarding claim 20 (in view of 35 U.S.C. 112(b) rejection above), Pelissier teaches an ultrasound diagnostic apparatus (“An ultrasound system for use in targeting a blood vessel” [clm 29]) comprising: 
	an ultrasound probe; a discrimination result memory that holds a latest discrimination result; and a processor (“Ultrasound probe 12” [0021], figs. 1-3 and assoc par; “insertable instrument 19 and probe 12 are each associated with sensors (not shown), and position base unit 17 is operable to determine the locations of the sensors in space.” [0028]; “memory 15.” [0023], fig. 1 and assoc par; “Controller 11” [0022], fig. 1 and assoc par) configured to
6Application No. 17/156,498Docket No. 004200-F00224		acquire an ultrasound image sequentially by transmitting an ultrasound beam toward a subject from an ultrasound probe (“Ultrasound probe 12 emits ultrasound pulses into the body of patient P.” [0021]; “Controller 11 may be configured to process ultrasound data to generate B-mode or other images derived from the ultrasound data.” [0023]), 
		detect a blood vessel included in the acquired ultrasound image, discriminate whether the detected blood vessel is a vein or an artery (“Ultrasound image 23 may depict one or more anatomical structures, such as blood vessels, for example,” [0029], [clm 29], figs. 2-7 and assoc par; “the controller is configured to: determine whether the determined flow characteristic value is consistent with one of an artery and a vein,” [clm 41], fig. 1 and assoc par; [see claim 1 rejection]), 
		calculate a change amount of the ultrasound image between the frames by performing image analysis with respect to the acquired ultrasound image (“The target artery or vein may be distinguishable from these other anatomical structures … arterial blood flow is typically pulsatile (e.g. characterized by variation of blood velocity within a first range according to a first periodic pattern), whereas veinous blood flow is typically characterized by variation of blood velocity within a second range, smaller than the first range, according to a second periodic pattern.” [0032]; arteries and veins are distinguishable based on different features of blood flow patterns imaged between ultrasound frames (i.e. calculated change amount) [also see claim 1 rejection]), and 
	the processor is further configured to 
		in a case where the calculated change amount of the ultrasound image between the frames is equal to or smaller than a predetermined fourth threshold value, decide that discrimination will not be updated with respect to the ultrasound image of the current frame (“the intersection of the trajectory and the plane moves due to unsteadiness of the hand(s) holding the probe and/or instrument” [0047]; “The steadiness of the intersection may be determined based on various indicators of movement of the intersection, such as: the maximum distance between any two locations of the intersection over a pre-determined time period” [0051]-[0056], figs. 5-6 and assoc par.; [see claim 1 rejection; 112(b) rejection above]), and 
	determining a case where a state in which the calculated change amount of the ultrasound image between the frames is smaller than the fourth threshold value continues for a predetermined time (“The steadiness of the intersection may be determined based on various indicators of movement of the intersection, such as: the maximum distance between any two locations of the intersection over a pre-determined time period” [0052], fig. 5 and assoc par; “Step 54 may comprise fixing the sample volume at the location of the intersection when step 54 is entered, at an average of the location of the intersection over the pre-determined time period during which at least threshold steadiness was observed in step 52” [0058]; [see claim 1 rejection; 112(b) rejection above]),
	but Pelissier fails to explicitly teach updating discrimination of the ultrasound image after a period of time and change amount within the first threshold. Applicant should note that Pelissier does teach the storage in memory of a latest discrimination result (“Controller 11 may be configured to store data representative of signals acquired by probe 12 in memory 15.” [0023]; [see claim 1 rejection]).
	However, in the same field of endeavor, Toji teaches deciding whether discrimination will be updated with respect to the ultrasound image of a current frame based on the calculated movement amount of the ultrasound probe (“A blood vessel extraction method … determining whether or not the blood flow region corresponds to the target blood vessel, by analyzing the blood flow information generated in the generating of blood flow information” [0062], figs. 4-5 and assoc par.; “ultrasound diagnostic apparatus 151 according to this embodiment obtains the position and orientation information of the probe to remove the effect of movement of the probe.” [0123]; the apparatus comprises an ultrasound probe, processor and discrimination result memory, the processor receives movement detection of the probe and updates memory [see claim 1 rejection]), wherein the processor is further configured to 
	in a case where the calculated change amount of the ultrasound image between the frames is equal to or smaller than a predetermined fourth threshold value (“the blood flow region determination unit is configured to (i) collectively extract, as a group of blood flow regions, from among the arranged blood flow regions, blood flow regions that are separated from one another by a distance no greater than a threshold value, and (ii) perform the determination on a blood flow region included in the extracted group of blood flow regions, based on an attribute of the extracted group of blood flow regions” [0034], [clm 3]; the change amount is the difference between the processor can distinguish a threshold value for probe movement and will not update if the threshold is exceeded (i.e. change amount) [0033]-[0036], [0099] [see 35 USC 112(b) rejection; fig. 5 reproduced below]), 
		decide that discrimination will not be updated with respect to the ultrasound image of the current frame (“the blood flow region determination unit is configured to … (ii) perform the determination on a blood flow region included in the extracted group of blood flow regions, based on an attribute of the extracted group of blood flow regions” [0034]; “ultrasound diagnostic apparatus 151 according to this embodiment obtains the position and orientation information of the probe to remove the effect of movement of the probe.” [0123]; [see claim 1 rejection; fig. 5 reproduced below]), and 

    PNG
    media_image2.png
    670
    269
    media_image2.png
    Greyscale

The apparatus discriminates blood vessels between frames over time using distance thresholds (Toji fig. 5)
		maintain the latest discrimination result held in the discrimination result memory (“The data storage unit 110 stores the B-mode image 202 generated by the B-mode image generation unit 104, the blood flow image 203 generated by the blood flow image generation unit 105, and the blood vessel contour 206 generated by the blood vessel contour extraction unit 108.” [0091]; blood flow image and blood flow contour indicate the blood vessel determination and are stored in memory), and
	in a case where a state in which the calculated change amount of the ultrasound image between the frames is smaller than the fourth threshold value continues for a predetermined time (“the blood flow region determination unit 106 focuses on a past frame obtained within one second from the obtainment of the certain frame. … within a distance equivalent to 10 mm in a coordinate value with respect to the focused blood flow point, exists in the focused frame.” [0099], fig. 5 and assoc par; “obtains the position and orientation information of the probe to remove the effect of movement of the probe.” [0123]; the change amount of a blood vessel is measured, and it is known if the change remains within a distance of 10 mm between frames having a 1 second discrepancy in capture [see claim 1 rejection]),
		discriminate whether the blood vessel in the ultrasound image of the current frame is a vein or an artery (“Use of such a feature enables the blood flow region determination unit 106 to extract the target blood vessel more appropriately, when an artery and a vein are meant to be distinguished.” [0106]), and
		update the latest discrimination result held in the discrimination result memory based on the discrimination result (“The data storage unit 110 stores the B-mode image 202 generated by the B-mode image generation unit 104, the blood flow image 203 generated by the blood flow image generation unit 105, and the blood vessel contour 206 generated by the blood vessel contour extraction unit 108.” [0091], figs. 2-3, 5, 8-9 and assoc par; [see claim 1 rejection]),
	but Toji fails to explicitly teach deciding that discrimination will be updated with respect to the ultrasound image of the current frame after change amount is equal to or smaller than the first threshold value for a predetermined time.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus as taught by Pelissier with the frame analysis taught by Toji because in some medical procedures, it is important to know that the blood vessel in which an object is inserted is one or the other of a vein and an artery. However, it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). Using such an ultrasound diagnostic apparatus one would be able to detect the blood vessel of interest more accurately (Toji [0031]).
	Further regarding claim 20, in the same field of endeavor, Vajinepalli teaches in a case where a state in which the calculated change amount of the ultrasound image between the frames is smaller than the fourth threshold value continues for a predetermined time (“Step S315, which can be performed before or after step S310, is to compute the time span in seconds of the spectrogram.” [0069], fig. 3 and assoc par; a period of time elapses that the apparatus recognizes as a threshold value [see claim 1, 19 rejections]), 
			decide that discrimination will be updated with respect to the ultrasound image of the current frame, discriminate whether the blood vessel in the ultrasound image of the current frame is a vein or an artery (“a device is configured for interrogating a blood vessel to derive flow characteristics of the vessel and for, …, anatomically identifying the vessel” [0016]; “Step S315, which can be performed before or after step S310, is to compute the time span in seconds of the spectrogram. If the time span is less than a spectrogram size threshold (step S320), the spectral data acquired is deemed to be of bad quality, and acquisition by the probe 100 is re-executed (step S325).” [0069], fig. 3 and assoc par; [see claim 1 rejection]), and 
			update the latest discrimination result held in the discrimination result memory based on the discrimination result (“A computer program can be stored momentarily, temporarily or for a longer period of time on a suitable computer-readable medium, such as an optical storage medium or a solid-state medium. Such a medium is non-transitory only in the sense of not being a transitory, propagating signal, but includes other forms of computer-readable media such as register memory, processor cache and RAM.” [0092]; [see claim 1 rejection]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus taught by the modified combination of references above (Pelissier in view of Toji), and to further implement a discrimination step that accounts for the passage of time as taught by Vajinepalli. In some medical procedures, it is important to know that the blood vessel in which an object is inserted is one or the other of a vein and an artery. However, it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). Modifying the apparatus as claimed advantageously does not rely on display of medical images to reach a diagnosis and instead features an array composed of fewer transducer elements and therefore fewer channels. Furthermore, the cost of production is low, and reliability is maintained. Automatic operation also tends to reduce examination time, thereby relieving workload, and making the examination more convenient (Vajinepalli [0054]).
	Regarding claim 13, Pelissier and Toji in view of Vajinepalli teach the ultrasound diagnostic apparatus according to claim 20.
	Pelissier further teaches the processor is configured to determine a case where the calculated movement amount of the ultrasound probe is equal to or smaller than a first threshold value and larger than a second threshold value that is smaller than the first threshold value (“determining whether the intersection of a trajectory of an insertable instrument with a plane has greater than a first threshold steadiness… Step 56 comprises determining whether the intersection has greater than a second threshold steadiness.” [0052]-[0059]; “the first threshold steadiness and second threshold steadiness may be the same or different. In some embodiments, the second threshold steadiness is less than the first threshold steadiness” [0060]; a first and second threshold steadiness may be selected to be different, flowchart identifies the case where steadiness is greater than one threshold and less than another threshold [0052]-[0060] [see fig. 5 reproduced below]),
	but Pelissier fails to explicitly teach tracking a position of the blood vessel from discrimination frame to current frame.
	However, in the same field of endeavor, Toji teaches further teaches the processor is further configured to, 
	in a case where the acquired change amount of the ultrasound image between the frames is equal to or smaller than the fourth threshold value and larger than a fifth threshold value that is smaller than the fourth threshold value (“a distance equivalent to 10 mm in a coordinate value with respect to the focused blood flow point … the above-described “1 second” and “10 mm” are merely exemplary specific numerical values and may be a different time and a different length, respectively” [0099], fig. 5 and assoc par; [see claim 4 rejection]), 
		track a position of the blood vessel in the ultrasound image from the frame in which latest discrimination is executed to the current frame (“the blood flow region determination unit 106 can extract, as the blood flow region of the target blood vessel, the blood flow points belonging to the blood flow groups” [0103], fig. 5 and assoc par; blood flow regions are tracked from frame to frame to construct the blood vessel [see claim 4 rejection]), and 
		maintain the latest discrimination result held in the discrimination result memory (“The data storage unit 110 stores the B-mode image 202…the blood flow image 203…and the blood vessel contour 206” [0023]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above with tracking and discrimination thresholds as taught by Toji, because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). With such a device, one would be able to correctly trace the contour of a target blood vessel based on blood flow regions stored in frames (Toji [0112]-[0116]). Furthermore, blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0107]).
	Regarding claim 14, Pelissier and Toji in view of Vajinepalli teach the ultrasound diagnostic apparatus according to claim 20.
	Toji further teaches the processor is further configured to, in a case where the calculated change amount of the ultrasound image between the frames is larger than the fourth threshold value (“distance” can be selected to satisfy the claimed threshold [0099]; [see claim 5 rejection]),
		4Application No. 17/156,498Docket No. 004200-F00224decide that discrimination will be updated with respect to the ultrasound image of the current frame (“blood flow region determination unit 106 assigns, to the focused blood flow point, a new blood flow group number which has not been assigned before.” [0099]; [see claim 5 rejection]), 
		discriminate whether the blood vessel in the ultrasound image of the current frame is a vein or an artery (“a new blood flow group number which has not been assigned before.” [0099], figs. 7-8 and assoc par; [see claim 5 rejection]), and 
		update the latest discrimination result held in the discrimination result memory based on the discrimination result (“data storage unit” [0079], fig. 5 and assoc par; [see claim 5 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the discrimination thresholds as taught by Toji because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). With such a device, one would be able to correctly trace the contour of a target blood vessel based on blood flow regions stored in frames (Toji [0112]-[0116]). Furthermore, blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0107]).
	Regarding claim 16, Pelissier and Toji in view of Vajinepalli teach the ultrasound diagnostic apparatus according to claim 20.
	Toji further teaches wherein the processor is further configured to  update discrimination on whether the blood vessel in the ultrasound image of the current frame is a vein or an artery after the calculated change amount of the ultrasound image between the frames becomes equal to or smaller than a sixth threshold value that is smaller than the fourth threshold value (“extracts the blood flow region 204” [0095], fig. 5 and assoc par; “The blood flow image 203 may include a small region (a region having a small area)” [0096]; “Generally, an artery has a larger change in a blood vessel diameter, and thus has a feature that the change in the blood flow area is large. Use of such a feature enables the blood flow region determination unit 106 to extract the target blood vessel more appropriately, when an artery and a vein are meant to be distinguished.” [0106]; [see claim 7 rejection]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus of the modified combination of references as outlined above with the discrimination thresholds as taught by Toji because it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). Such a feature enables the apparatus to extract the target blood vessel more effectively, and blood flow groups can be prioritized and analysis of groups that do not meet a threshold value can be omitted (Toji [0106]-[0107]).
	Regarding claim 21, Pelissier and Toji in view of Vajinepalli teach the ultrasound diagnostic apparatus according to claim 20.
	Pelissier further teaches comprising a display device that displays the acquired ultrasound image and the discrimination result held in the discrimination result memory (“display 13” [0020], fig. 1 and assoc par.; “comprising displaying the ultrasound image on a display and wherein displaying an indicator based on the flow characteristic value comprises displaying the indicator on the display” [clm 19]; “An indicator may be operated to indicate to a user when the trajectory will intersect an artery (or a vein, as desired)” [0018]; [see claim 1 rejection]).
	Regarding claim 22, Pelissier and Toji in view of Vajinepalli teach the ultrasound diagnostic apparatus according to claim 20.
	Pelissier further teaches a receiving circuit that receives an ultrasound echo in the subject by the ultrasound probe and generates a received signal (“Reflected ultrasound pulses (echos) are detected at a transducer” [0004]; ultrasound probe possesses transducer (i.e. receiving circuit) which receives reflected ultrasound waves and generates a received signal as ultrasound data [0023], [see fig. 1 and assoc par]), whereinDocket No. 004200-F00224 
	the processor is further configured to generate a Doppler signal based on the received signal generated by the receiving circuit, and discriminate whether the blood vessel is a vein or an artery based on the generated Doppler signa (“Doppler ultrasound data can then be processed to determine whether the Doppler ultrasound data is characteristic of an artery (pulsatile blood flow), a vein (less pulsatile blood flow), or neither (blood flow below a threshold).” [0018]; “Controller 11 and probe 12 may be of any known or future-developed type capable of acquiring ultrasound data, including ultrasound image data and/or Doppler ultrasound data.” [0024]; system uses Doppler ultrasound technique to distinguish blood vessels [0018]-[0024]).  
	Regarding claim 23, Pelissier teaches a method of controlling an ultrasound diagnostic apparatus ([see claim 19 rejection]), the method comprising: 
	acquiring an ultrasound image sequentially by transmitting an ultrasound beam toward a subject from an ultrasound probe being attached a motion sensor (“insertable instrument 19 and probe 12 are each associated with sensors (not shown), and position base unit 17 is operable to determine the locations of the sensors in space.” [0028]; “An ultrasound probe 36 transmits a series of ultrasound pulses along a scan line 37” [0033]); 
	detecting a blood vessel included in the acquired ultrasound image (“A method for targeting a blood vessel” [clm 1]); 
	discriminating whether the detected blood vessel is a vein or an artery (“determining whether the determined flow characteristic value is consistent with one of an artery and a vein” [clm 13]); 
	calculating a change amount of the ultrasound image between the frames by performing image analysis with respect to the acquired ultrasound image (“The target artery or vein may be distinguishable from these other anatomical structures … arterial blood flow is typically pulsatile (e.g. characterized by variation of blood velocity within a first range according to a first periodic pattern), whereas veinous blood flow is typically characterized by variation of blood velocity within a second range, smaller than the first range, according to a second periodic pattern.” [0032]; [see claim 20 rejection]); and
	in a case where the calculated movement amount of the ultrasound probe is equal to or smaller than a predetermined first threshold value, deciding that discrimination will not be updated with respect to the ultrasound image of the current frame (“the intersection of the trajectory and the plane moves due to unsteadiness of the hand(s) holding the probe and/or instrument” [0047]; “The steadiness of the intersection may be determined based on various indicators of movement of the intersection, such as: the maximum distance between any two locations of the intersection over a pre-determined time period” [0051]-[0056], figs. 5-6 and assoc par.; [see claim 1 rejection]), and
	determining a case where a state in which the calculated change amount of the ultrasound image is equal to or smaller than the first threshold value continues for a predetermined time (“The steadiness of the intersection may be determined based on various indicators of movement of the intersection, such as: the maximum distance between any two locations of the intersection over a pre-determined time period” [0052], fig. 5 and assoc par; “Step 54 may comprise fixing the sample volume at the location of the intersection when step 54 is entered, at an average of the location of the intersection over the pre-determined time period during which at least threshold steadiness was observed in step 52” [0058]), 
	but Pelissier fails to explicitly teach updating discrimination of the ultrasound image after a period of time of the change amount within the first threshold.
	However, in the same field of endeavor, Toji teaches deciding whether to update discrimination with respect to the ultrasound image of a current frame based on the calculated change amount of the ultrasound image (“A blood vessel extraction method … determining whether or not the blood flow region corresponds to the target blood vessel, by analyzing the blood flow information generated in the generating of blood flow information” [0062], figs. 4-5 and assoc par.; “ultrasound diagnostic apparatus 151 according to this embodiment obtains the position and orientation information of the probe to remove the effect of movement of the probe.” [0123]; [see claim 19 rejection]); wherein the processor is further configured to
	in a case where the calculated movement amount of the ultrasound probe is equal to or smaller than a predetermined first threshold value (“the blood flow region determination unit is configured to (i) collectively extract, as a group of blood flow regions, from among the arranged blood flow regions, blood flow regions that are separated from one another by a distance no greater than a threshold value, and (ii) perform the determination on a blood flow region included in the extracted group of blood flow regions, based on an attribute of the extracted group of blood flow regions” [0034], [clm 3]; [see claim 19 rejection]), 
		deciding that discrimination will not be updated with respect to the ultrasound image of the current frame (“the blood flow region determination unit is configured to … (ii) perform the determination on a blood flow region included in the extracted group of blood flow regions, based on an attribute of the extracted group of blood flow regions” [0034]; “ultrasound diagnostic apparatus 151 according to this embodiment obtains the position and orientation information of the probe to remove the effect of movement of the probe.” [0123]), and 
		maintaining the latest discrimination result held in a discrimination result memory (“The data storage unit 110 stores the B-mode image 202 generated by the B-mode image generation unit 104, the blood flow image 203 generated by the blood flow image generation unit 105, and the blood vessel contour 206 generated by the blood vessel contour extraction unit 108.” [0091]; [see claim 1, 19 rejections]); and 
	in a case where a state in which the calculated change amount of the ultrasound image is equal to or smaller than the first threshold value continues for a predetermined time (“the blood flow region determination unit 106 focuses on a past frame obtained within one second from the obtainment of the certain frame. … within a distance equivalent to 10 mm in a coordinate value with respect to the focused blood flow point, exists in the focused frame.” [0099], fig. 5 and assoc par; “obtains the position and orientation information of the probe to remove the effect of movement of the probe.” [0123]; [see claim 19, 20 rejections]), 
		discriminating whether the blood vessel in the ultrasound image of the current frame is a vein or an artery (“Use of such a feature enables the blood flow region determination unit 106 to extract the target blood vessel more appropriately, when an artery and a vein are meant to be distinguished.” [0106]), and
		updating the latest discrimination result held in the discrimination result memory based on the discrimination result (“The data storage unit 110 stores the B-mode image 202 generated by the B-mode image generation unit 104, the blood flow image 203 generated by the blood flow image generation unit 105, and the blood vessel contour 206 generated by the blood vessel contour extraction unit 108.” [0091], figs. 2-3, 5, 8-9 and assoc par),
	but Toji fails to explicitly teach deciding that discrimination will be updated with respect to the ultrasound image of the current frame after the change amount is equal to or smaller than the first threshold value for a predetermined time.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Pelissier with the frame analysis taught by Toji. In some medical procedures, it is important to know that the blood vessel in which an object is inserted is one or the other of a vein and an artery. However, it can be difficult to distinguish arteries and veins due to their shape and proximity to one another (Pelissier [0005]). Using such an ultrasound diagnostic apparatus one would be able to detect the blood vessel of interest more accurately (Toji [0031]).
	Further regarding claim 23, in the same field of endeavor, Vajinepalli teaches deciding that discrimination will be updated with respect to the ultrasound image of the current frame after the change amount is equal to or smaller than the first threshold value for a predetermined time (“if, on the other hand, the time span meets the spectrogram size threshold (step S320), query is made as to whether the number of significant peaks computed in step S310 is greater or equal to a peak counting threshold (step S330). If the number is less than the peak counting threshold (step S330), the vessel 108-112 is determined to be a vein (step S335).” [0069], fig. 3 and assoc par; [see claim 1, 19-20 rejections]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the modified combination of references above (Pelissier in view of Toji), and to further implement a discrimination step that accounts for the passage of time as taught by Vajinepalli. The cost of production of this system as modified is low, and reliability is maintained. Automatic operation also tends to reduce examination time, thereby relieving workload, and making the examination more convenient (Vajinepalli [0054]). Additionally, the contingent limitations recited by the use of the phrase “in a case” are given their broadest reasonable interpretation. In light of the fact that “a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”, the contingent limitations of the method are not given full patentable weight (see Ex parte Schulhauser, Appeal 2013-007847 PTAB April 28, 2016; MPEP 2111.04 section II).

Response to Arguments
Applicant’s arguments, see p.9-12, filed 5/26/2022, with respect to the rejections of claims 1, 4-5, 7-10, 13-14 and 16-19 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the following: new amendments provided by applicant and attached remarks, different interpretation of the previously applied references, and newly added claims.
	Regarding the rejection to claim 1, applicant argued:
In particular, amended claim 1 recites, inter alia, that "in a case where a state in which the calculated movement amount of the ultrasound probe is equal to or smaller than the first threshold value continues for a predetermined time," the processor is configured to "decide that discrimination will be updated with respect to the ultrasound image of the current frame," "discriminate whether the blood vessel in the ultrasound image of the current frame is a vein or an artery," and "update the latest discrimination result held in the discrimination result memory based on the discrimination result" (see, e.g., original claim 6 of the present application). 
In treating original claim 6, the Office Action cites paragraph [0099] of Toji, which describes 
[0099] More specifically, when a certain blood flow point in a certain frame is assumed to be a focused blood flow point, the blood flow region determination unit 106 focuses on a past frame obtained within one second from the obtainment of the certain frame. The blood flow region determination unit 106 assigns, to the focused blood flow point, a number same as the blood flow group number assigned to the past blood flow point, if a blood flow point, which is within a distance equivalent to 10 mm in a coordinate value with respect to the focused blood flow point, exists in the focused frame. Furthermore, when the blood flow point does not exist in the above-described range, the blood flow region determination unit 106 assigns, to the focused blood flow point, a new blood flow group number which has not been assigned before. The blood flow region determination unit 106 repeatedly applies this process to all of the obtained frames, and thus can assign all of the extracted blood flow points the blood flow group numbers. Thus, the blood flow region determination unit 106 can group all the blood flow points. Note that, the above-described "1 second" and "10 mm" are merely exemplary specific numerical values and may be a different time and a different length, respectively. 
 
From the above description, it is clear that, in Toji's invention, the same blood group number is continuously assigned to the blood flow points regardless of the passage of time as long as a state of the distance of the blood points within 10 mm in a coordinate value is maintained. In this regard, the Office Action interprets assigning the blood flow point the same number between frames as not discriminating a new blood vessel (refer to page 11, line 18-19 of the Office Action). 
However, according to amended claim 1, in a case where a state in which the calculated movement amount of the ultrasound probe is equal to or smaller than the first threshold value continues for a predetermined time, it is decided that discrimination is updated. Accordingly, Toji fails to teach, suggest, or otherwise render obvious all the recited features of amended claim 1, and Pelissier fails to remedy this deficiency in Toji. Amended independent claim 19 recites similar features to the above regarding claim 1, and thus Toji and Pelissier also fail to teach, suggest, or otherwise render obvious all the recited features of amended claim 19. 

Examiner agrees that Pelissier and Toji alone fail to explicitly teach every element of the amended claim 1. 	However, Pelissier and Toji, in further view of Vajinepalli, teaches a case where a state in which the calculated movement amount of the ultrasound probe is equal to or smaller than the first threshold value continues for a predetermined time, it is decided that discrimination is updated for the apparatus of claim 1 ([see claim 1 rejection]). Regarding the method of claim 19, the recitations of claim limitation “in a case where…” are interpreted as contingent limitations. The broadest reasonable interpretation of method (or process) claims having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04 section II; Ex parte Schulhauser, Appeal 2013-007847 PTAB April 28, 2016). Hence, the contingent limitations of the method in claim 19 are not given full patentable weight. The prior art of Pelissier and Toji, in further view of Vajinepalli, is still applied to claim 19.
Examiner disagrees with Applicant’s interpretation that Toji’s invention does not account for the passage of time. In Toji [0099] “the blood flow region determination unit 106 focuses on a past frame obtained within one second from the obtainment of the certain frame.” The region determination unit 106 can compare frames over a predetermined amount of time, e.g. one second. Although Toji teaches the limitations of “a case where a movement amount is equal to or smaller than the threshold value continues for a predetermined time” as shown above, if in an interpretation, one argues (or interprets differently) that Toji does not teach the limitations, Pelissier and Toji in view of Vajinepalli do teach the claimed function. In particular, Vajinepalli discloses monitoring the position of an ultrasound probe over time and deciding to update discrimination after a predetermined span of time elapses (“to compute the time span in seconds of the spectrogram…if, on the other hand, the time span meets the spectrogram size threshold (step S320), query is made as to whether the number of significant peaks computed in step S310 is greater or equal to a peak counting threshold (step S330). If the number is less than the peak counting threshold (step S330), the vessel 108-112 is determined to be a vein (step S335).”” [0069], fig. 3 and assoc par; [see claim 1 rejection]).
In light of the applicant’s remarks and the new matter introduced in the amendments to the claims, the examiner has provided new grounds of rejection under 35 U.S.C. §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Toma et al (US2014/0081142 A1, 2014-03-20) teaches an ultrasound diagnostic apparatus includes a measurement position-orientation determination unit, a judgment unit and a property measurement unit. The judgment unit judges whether a current position and current orientation of the ultrasound probe differ from the measurement position and measurement orientation respectively by no greater than a threshold value, and when judging affirmatively causes the apparatus to acquire the longitudinal tomographic image. The property measurement unit measures the property based on the longitudinal tomographic image.

Matsunaga et al (US2016/0000408 A1, 2016-01-07) teaches an ultrasound diagnosis apparatus and index image data generating circuitry configured to generate index image data indicating a relative positional relationship between extending direction information and information indicating a scanned position by an ultrasound wave transmitted from an ultrasound probe, wherein the extending direction information indicates a blood vessel extending direction and is generated on a basis of volume data representing a three-dimensional region that includes at least a part of the blood vessel region of a subject.

Mesin et al (WO2018/134726 A1, 2018-07-26) teaches a method and an apparatus for non-invasive detection of images of blood vessels (V). Ultrasound signals pertaining to a section of a blood vessel are acquired and the apparatus processes the acquired ultrasound signals in order to display images of the section. To compensate for movements in the different frames of the acquired ultrasound video, a tracking process is carried out to determine the mean diameter or the area of a section, and then the pulsatility and/or another parameter pertaining to the vessel (V). One or more of said steps are carried out repeatedly for a plurality of times within a predefined time interval, so as to detect the dynamics of the blood vessel (V).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793